



COURT OF APPEAL FOR ONTARIO

CITATION:
Butera
    v. Mitsubishi Motors Corporation, 2013 ONCA 99

DATE: 20130215

DOCKET: C56077

Blair, MacFarland and Rouleau JJ.A.

BETWEEN

Luciano Butera, 1515404 Ontario Inc. operating as Niagara Mitsubishi and
    Canterra Property Holdings Inc.

Plaintiffs (Appellants)

and

Mitsubishi Motors Corporation, Mitsubishi Motor
    Sales of America Inc., Mitsubishi Motors North America Inc. and Mitsubishi
    Motors Credit America Inc., and Mitsubishi Motor Sales of Canada Inc.

Defendants (Respondents)

David Sterns, Harry Korosis and Peter Nicholson, for the
    plaintiffs/appellants

Brad Hanna and Richard McCluskey, for the defendants/respondents

Heard: February 13, 2013

On appeal from the judgment of Justice P.B. Hambly of the
    Superior Court of Justice, dated August 31, 2012.

APPEAL BOOK ENDORSEMENT

[1]

Without going into the overall merits of the plaintiffs claim, we are
    satisfied that the motion judge was in a position to have a full appreciation
    of the record for purposes of determining  as he did  the factual issue of
    whether, and as of when, the plaintiff knew or ought to have known the basis of
    his claim. The motion judge decided this date was April 11, 2005 at the latest
    and the action was not commenced until October 31, 2007, more then two years
    after the claim was discovered. It is therefore statute barred.

[2]

The appeal is therefore dismissed.

[3]

Costs to the respondent on the appeal fixed, as agreed, at $46,000 all inclusive.


